Title: [Notes of Debates on the Articles of Confederation, Continued] Aug. 2d.
From: Adams, John
To: 


       Limiting the Bounds of States which by Charter &c. extend to the South Sea.
       Sherman thinks the Bounds ought to be settled. A Majority of States have no Claim to the South Sea. Moves this Amendment, to be substituted in Place of this Clause and also instead of the 15th Article— No Lands to be seperated from any State, which are already settled, or become private Property.
       Chase denys that any Colony has a Right, to go to the South Sea....
       Harrison. How came Maryland by its Land? but by its Charter: By its Charter Virginia owns to the South Sea. Gentlemen shall not pare away the Colony of Virginia. R. Island has more Generosity, than to wish the Massachusetts pared away. Delaware does not wish to pare away Pensilvania.
       Huntington. Admit there is danger, from Virginia, does it follow that Congress has a Right to limit her Bounds? The Consequence is not to enter into Confederation. But as to the Question of Right, We all unite against mutilating Charters. I cant agree to the Principle. We are a Spectacle to all Europe. I am not so much alarmed at the Danger, from Virginia, as some are. My fears are not alarmed. They have acted as noble a Part as any. I doubt not the Wisdom of Virginia will limit themselves. A Mans Right does not cease to be a Right because it is large. The Question of Right must be determined by the Principles of the common Law.
       Stone. This Argument is taken up upon very wrong Ground. It is considered as if We were voting away the Territory of particular Colonies, and Gentlemen work themselves up into Warmth, upon that Supposition. Suppose Virginia should. The small Colonies have a Right to Happiness and Security. They would have no Safety if the great Colonies were not limited. We shall grant Lands in small Quantities, without Rent, or Tribute, or purchase Money. It is said that Virginia is attacked on every Side. Is it meant that Virginia shall sell the Lands for their own Emolument?
       All the Colonies have defended these Lands vs. the K. of G.B., and at the Expence of all. Does Virginia intend to establish Quitrents?
       
       I dont mean that the united States shall sell them to get Money by them.
       Jefferson. I protest vs. the Right of Congress to decide, upon the Right of Virginia. Virginia has released all Claims to the Lands settled by Maryland &c.
      